 

Exhibit 10.48



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of January 30, 2015,
between Twinlab Consolidated Holdings, Inc., a Nevada Corporation (the
“Company”) and Kathleen C. Pastor (“Executive”).

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company pursuant to the terms of this Agreement effective as of
January 30, 2015 (the “Effective Date”) on the terms contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby expressly acknowledged, the parties hereto agree as follows:

 

1. Position, Duties, and Office Location.

 

(a) The Company shall employ Executive, and Executive hereby accepts employment
with the Company, as the Company’s Executive Vice President, Retail Sales. This
full-time position and employment pursuant to this Agreement will commence on
the Effective Date. In this position, Executive shall report to the Company’s
Chief Executive Officer, and shall render such services and have such duties and
responsibilities in connection with the business of the Company (and, from time
to time if and as applicable, its Affiliates) as are consistent with Executive’s
position and as the Company’s Chief Executive Officer (the “CEO”) or other
authorized executive may otherwise direct from time to time.

 

(b) Initially, Executive will work remotely and be based out of Executive’s home
office. Executive understands, acknowledges and agrees that (i) from time to
time or temporarily, Executive may be required to (and shall) travel to, attend
meetings at, and work at or from other offices of the Company or its Affiliates
including new offices the Company or its Affiliates may open in Florida or
elsewhere, and (ii) such travel, attendance and work requirements shall not
constitute a material change in the geographic location at which Executive
provides services to the Company for purposes of Section 6(d) below. Executive
further understands, acknowledges and agrees that the Company is contemplating
implementation of a transition plan pursuant to which it may relocate its main
offices to Florida (or such other location as the Company may otherwise decide)
and that various functions, positions, personnel and employment may be
transferred to such location over time which may include transferring/relocating
Executive’s position, duties and primary office location to such main office of
the Company (or other location) during Executive’s employment. In the event of
such a required transfer/relocation, if Executive does not consent, such
relocation would constitute a Good Reason condition under and subject to Section
6(d) below if it involves a change to a location beyond a 50 mile radius from
Executive’s then current primary office or work location for the Company.

 

(c) Executive will be loyal to the Company and its Affiliates during Executive’s
employment and devote Executive’s full-time business efforts and attention to
Executive’s employment with the Company and the business and affairs of the
Company and its Affiliates. Except as set forth on Schedule I to this Agreement,
during Executive’s period of employment with the Company, Executive shall not
serve as an officer or director of, or otherwise perform services for
compensation for, any entity other than the Company or its Affiliates without
the prior written consent of the Company’s CEO (not to be unreasonably
withheld); provided that Executive may serve as an officer or director of, or
otherwise participate in, civic, educational, social, charitable and religious
organizations so long as such activities do not interfere with Executive’s
employment obligations, performance and/or duties to the Company and (if
applicable) any of its Affiliates.

 



1

 

 

2. Base Salary. During Executive’s employment and for all services performed
(including whether for or for the benefit of the Company or any Affiliate),
Executive shall be paid an initial base salary based on an annualized rate of
Three Hundred Fifteen Thousand and One Dollars and Eighteen Cents ($315,001.18)
per year. Executive’s base salary shall be paid in accordance with the Company’s
normal payroll practices, currently bi-weekly pay periods, and from which the
Company shall withhold taxes in accordance with applicable regulations.
Executive’s base salary will be subject to annual review and adjustment by the
Company, provided that, unless otherwise mutually agreed by the parties in
writing, any increase in Executive’s base salary shall not serve to limit or
reduce any other obligation to Executive under this Agreement. The base salary
in effect at any given time is referred to herein as “Base Salary.”

 

3. Incentive Compensation.

 

(a) Bonus Programs. With respect to Executive’s employment for fiscal year 2014,
Executive will be eligible to receive a discretionary cash bonus if, as and in
such amount (if any) as determined by the Company in its sole discretion. With
respect to each fiscal year after 2014, Executive will be eligible to
participate in any performance-based bonus program that the Company provides for
all or most of its similarly situated key executives at a bonus level
commensurate with Executive’s position in the Company as determined by the
Company in accordance with the terms of the applicable bonus program.
Executive’s target annual bonus under such program shall be fifty percent (50%)
of Executive’s Base Salary for the year to which the given bonus relates (the
“Target Annual Bonus”). The actual amount of the annual bonus for a given year
will be determined by the Company pursuant to the applicable program and the
attainment of applicable Company (including, if and as applicable, Affiliates’)
and/or individual performance metrics and may be between 0% and 100% of the
Executive’s Base Salary for the given year to which the bonus relates. The
metrics upon which any performance-based bonus and bonus program are based
(which may include qualitative and/or quantitative Company and/or individual
performance metrics) and corresponding bonus levels shall be reviewed and may be
modified and set annually by the Company in its sole discretion and subject to
and commensurate with the Board’s approval of the annual operations budget for
the Company. In all instances, to earn and be entitled to payment of any bonus,
Executive must be employed in good standing by the Company on the day such bonus
is paid. Annual bonuses (if any) will be payable in a single lump-sum in cash
between January 1 and March 15 of the year following the fiscal year to which
such bonus relates. At whatever time paid, any bonus paid to Executive will be
paid, less any required taxes and withholding in accordance with applicable
regulations.

 

(b) Equity Awards. Executive shall be eligible to participate in the Company’s
equity incentive or similar plan(s) or program(s) as and when implemented and
maintained by the Company (or the Company’s subsidiary, Twinlab Consolidation
Corporation (“TCC”), under which employees of the Company are eligible to
participate); and will be eligible to receive from time-to-time long-term equity
incentive grants, including, stock options, restricted stock or other
stock-based awards, as determined in the discretion of the Compensation
Committee of the Board (if any) or the Board (if there is no Compensation
Committee) of the Company and subject to any applicable performance metrics
and/or budgetary or other business considerations, in accordance with the terms
and conditions of the applicable plan(s). Any such equity incentive awards shall
be granted in accordance with the applicable plan(s) as then in effect; will be
evidenced by an award agreement issued under the applicable plan; and shall be
subject to and governed by the terms and conditions of the applicable plan(s)
and award agreement(s) for all purposes (including, without limitation with
respect to vesting and the effect and consequences of any termination of
Executive’s employment or service relationship with the Company).

 



2

 

 

4. Benefits. As a full-time employee, Executive will be eligible to participate
in the Company’s or its Affiliates’ (as applicable) comprehensive benefits plans
and programs available to employees generally, subject to the terms and
conditions (including eligibility criteria) of such plans and programs. The
specific terms of all benefit plans and programs are as set out in applicable
policy statements, program or plan documents, and/or insurance policies, and are
subject to change at any time in the Company’s or its applicable Affiliate’s
sole discretion. Notwithstanding the foregoing, Executive will not be eligible
or entitled to participate in any plan, program or practice (if any) providing
for payment of severance or separation pay (or similar pay or benefit) to
employees whose employment is terminated; and any severance or similar pay or
benefits to which Executive is or may be entitled in connection with any
termination of employment will be determined under the terms of this Agreement.
Executive will be entitled to up to twenty-five (25) paid-time-off (PTO) days
per full calendar year (pro rata for any partial years), subject to the terms of
the Company’s PTO policy. It is understood and agreed that (and notwithstanding
anything to the contrary in the Company’s PTO policy) Executive’s annual PTO
allotment does not accrue and, unless otherwise required by applicable law,
Executive may not rollover any unused PTO remaining at the end of one calendar
year into the next calendar year and Executive will not be paid for any unused
PTO days remaining at the end of a given year. Executive will be paid for any
unused PTO for the then current calendar year during which Executive’s
employment terminates.

 

5. Business Expenses. Executive will be reimbursed for reasonable business
expenses incurred during Executive’s employment, including pre-approved business
related travel expenses, in accordance with the Company’s business expense
policy and subject to documentation (and any other) requirements as provided in
that policy.

 

6. At-Will Employment; Termination of Employment. Executive’s employment
relationship with the Company shall be at-will and is thus subject to
termination by Executive or the Company at any time for any reason or no reason,
with or without cause; provided, however, that if the Company terminates
Executive’s employment without Cause at any time (pursuant to Section 6(b)
below) or if Executive terminates Executive’s employment for “Good Reason” (as
defined in and under Section 6(c) below), during the term of this Agreement,
Executive will be eligible for the “Severance Pay” as provided for in and
subject to Sections 7(b) and 7(c) of this Agreement. The date on which any
termination (for whatever reason, and whether terminated by Executive or the
Company) is effective is referred to herein as the “Termination Date.”

 



3

 

 

(a) Termination Due to Executive’s Death. Executive’s employment hereunder shall
terminate effective immediately upon Executive’s death. Termination by virtue of
Executive’s death pursuant to this Section 6(a) shall not be deemed to be a
“termination without Cause” under Section 6(c) below, and therefore, shall not
entitle Executive to Severance Pay under Section 7(b) hereof.

 

(b) Termination by the Company for Cause. The Company may terminate Executive’s
employment hereunder for Cause effective upon notice (which may be with
immediate effect, subject to any applicable cure period provided below). For
purposes of this Agreement, “Cause” shall mean termination for any of the
following reasons: (i) Executive’s indictment for, conviction for, or plea of
“guilty” or “no contest” to any crime (whether or not involving the Company or
any of its Affiliates) constituting any felony or constituting a misdemeanor
involving moral turpitude or fraud in the jurisdiction involved; (ii) an act by
Executive of physical violence causing bodily harm to another person on Company
or Company Affiliate property or off Company or Company Affiliate property but
in the performance of Executive’s duties as a Company employee; (iii)
Executive’s reporting to work under the influence of alcohol or a controlled
substance (except prescription drugs used as prescribed); (iv) Executive’s gross
neglect or misconduct in the performance of Executive’s duties, or willful
failure or refusal to perform Executive’s duties; (v) conduct by Executive which
is materially injurious or materially damaging to the Company and/or any of its
Affiliates or the reputation of the Company and/or any of its Affiliates; (vi) a
material violation by Executive of this Agreement or the Company’s or its
Affiliates’ policies which (if curable) is not cured to the reasonable
satisfaction of the CEO within fifteen (15) days after written notice thereof to
Executive; or (vii) Executive’s inability to substantially perform Executive’s
essential job duties (with or without reasonable accommodation) for a continuous
period of 90 days or for 120 days (which need not be continuous) in any 12 month
period due to physical or mental disability.

  

(c) Termination by the Company without Cause. The Company may terminate
Executive’s employment hereunder at any time without Cause (which may be
effective immediately upon notice or upon such other date as may be set in such
notice). Any termination by the Company of Executive’s employment under this
Agreement which is not due to Executive’s death under Section 6(a) or which does
not constitute a termination for Cause under Section 6(b) shall be deemed a
termination without Cause.

 

(d) Termination by Executive. Executive may terminate Executive’s employment at
any time for any reason, including but not limited to for Good Reason. A
termination by Executive other than for Good Reason will be effective upon such
date set forth in a written notice to the Company; provided, however, the
Company may accelerate the effective date of such termination by Executive to
any earlier date after receiving such notice (and such acceleration shall not
constitute a termination by the Company without Cause for any purpose). For
purposes of this Agreement, “Good Reason” shall mean that Executive has complied
with the “Good Reason Process” (hereinafter defined) following the occurrence of
any of the following events without Executive’s consent: (i) a material
diminution in Executive’s Base Salary, except for a proportional reduction
pursuant to a Company-wide reduction of all executive salaries due to economic
conditions; (ii) a material diminution in Executive’s authority, duties or
responsibilities; (iii) a material change in the geographic location at which
Executive provides services to the Company; or (iv) any other action or inaction
that constitutes a material breach of this Agreement by the Company.

 



4

 

 

In order for Executive to terminate Executive’s employment for “Good Reason,”
Executive must first notify either the Company’s CEO or the Company’s Chief
Legal Officer in writing of the specific act or omission constituting a “Good
Reason” condition within a period not to exceed sixty (60) days of the initial
existence or occurrence of the condition, upon the notice of which the Company
shall have thirty (30) days to remedy the condition (the “Cure Period”). If the
Company does not remedy or otherwise correct the condition noticed within the
thirty (30) day period, Executive may resign/terminate Executive’s employment
for “Good Reason” by written notice delivered to either the Company’s CEO or the
Company’s Chief Legal Officer within the following thirty (30) days after the
end of the Cure Period. If the Company cures the Good Reason condition during
the Cure Period, Good Reason shall be deemed not to have occurred. The foregoing
procedure in this paragraph is referred to in this Agreement as the “Good Reason
Process.”

 

7. Compensation Upon Termination.

 

(a) Termination in General. If Executive’s employment with the Company is
terminated for any reason (whether by the Company or Executive), then Executive
(or his authorized representative or estate, if applicable) shall be entitled
to: (i) any Base Salary earned through the Termination Date, payout of any
remaining unused PTO for the year during which the Termination Date occurs
(subject to and in accordance with Section 4 of this Agreement), and any unpaid
expense reimbursements through the Termination Date (subject to and in
accordance with Section 5 of this Agreement), to be paid on or before the time
required by law but in no event more than 30 days after the effective date of
such termination; and (ii) any vested benefits Executive may have accrued under
any employee benefit plan (including any Company or Company Affiliate’s
qualified retirement plan or other written benefit plan applicable to Executive)
through the Termination Date, which vested benefits will be paid and/or provided
in accordance with the terms of such employee benefit plans (collectively, the
“Vested Rights”). In addition, Executive and Executive’s qualified
beneficiaries, if participating in the Company’s or its Affiliate’s group health
insurance plan immediately before the Termination Date, shall be entitled to
elect continuation coverage at Executive’s sole expense under the federal law
known as COBRA or similar state law (if applicable), in accordance with and
subject to the terms, conditions and requirements of such applicable law.

 

(b) Termination by the Company Without Cause or by the Executive For Good
Reason. If the Company terminates Executive’s employment without Cause as
provided in and under Section 6(c) or if Executive resigns/terminates
Executive’s employment for “Good Reason” under Section 6(d), then (1) Executive
will be entitled to his Vested Rights (and any COBRA rights under applicable
law); and (2) in addition, and subject to the conditions set forth in Section
7(d) below, the Company will provide the following (collectively, the “Severance
Pay”):

 



5

 

 

(i) the Company will pay Executive an amount equal to continuation of
Executive’s Base Salary (at the rate last in effect) for:

 

(A) twenty-six (26) weeks, if the effective date of such termination of
employment is not within the six (6) month period immediately after the
occurrence of the first event constituting a Change in Control; or

 

(B) fifty-two (52) weeks, if the effective date of such termination of
employment is within the six (6) month period immediately after the first event
constituting a Change in Control;

 

and

 

(ii) if Executive was participating in the Company’s or its Affiliate’s (as
applicable) group health plan immediately prior to the Termination Date and
elects COBRA health continuation coverage, then the Company shall pay to
Executive a monthly cash payment for 6 months (or, if such termination of
employment is effective within six months after the first event constituting a
Change in Control, for 12 months) or Executive’s COBRA health continuation
period, whichever ends earlier, in an amount equal to the monthly cost of such
COBRA premium for Executive (and, if applicable, Executive’s qualified and
participating dependents).

 

The amounts payable under Sections 7(b)(i) and 7(b)(ii) shall be paid in
substantially equal installments in accordance with the Company’s payroll
practice and scheduled over a period of 26 weeks (or, if such termination is
within six (6) months after the first event constituting a change of control,
over a period of 52 weeks) commencing within 60 days after the effective date of
the termination of Executive’s employment; provided, however, that if the 60-day
period begins in one calendar year and ends in a second calendar year, the
Severance Pay shall begin to be paid in the second calendar year by the last day
of such 60-day period, provided, further, that the initial payment shall include
a catch-up payment to cover amounts retroactive to the day immediately following
the effective date of the termination of Executive’s employment. Each payment
pursuant to this Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

In the event of Executive’s death while receiving Severance Pay, Executive’s
designated beneficiary (or, if none, Executive’s estate) will receive the
remaining Severance Pay installments.

 

(c) Change in Control. For purposes of Section 7(b) above, a “Change in Control”
means the first event that occurs after the Effective Date that constitutes: (i)
the sale of all or substantially all of the assets of the Company; or (ii) if
the Company is “taken private” through a transaction or series of transactions
that results in the common stock of the Company no longer being traded on a
public exchange. Notwithstanding anything contained in this Agreement to the
contrary, in the event Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason within one (1) month prior to the
occurrence of a Change in Control but after definitive agreement has been
reached to enter a Change in Control, then Executive’s Severance Pay eligibility
under Section 7(b) (and subject to the conditions in Section 7(d)) shall be
determined as if Executive’s employment terminated within the six month period
after such Change in Control.

 



6

 

 

(d) Conditions to Severance Pay. For Executive to be and remain eligible for
Severance Pay, the following conditions must be met: (i) Executive must timely
sign, not revoke within any applicable revocation period, and continue to honor
a separation and general release agreement in favor of and in a form acceptable
to the Company (the “General Release Agreement”), containing, among other
provisions, (x) a general release of any and all claims that Executive might
otherwise have relating to Executive’s employment and/or the termination of
Executive’s employment, or relating to any other act, omission or statement up
to the date on which Executive executes the general release, against the Company
and its affiliated and related entities (including the Company’s “Affiliates,”
defined, individually and collectively, as other entities controlling,
controlled by or under common control with the Company) and related persons
(including the officers, executives, directors, employees, owners, shareholders,
and agents of the Company and each related entity and Affiliate), provided that
the release will not waive Executive’s Vested Rights (as defined above), or any
rights Executive may otherwise have to indemnification under an indemnification
agreement with Company, if any, or the Company’s Articles of Incorporation or
Bylaws for acts or omissions during Executive’s employment with the Company, and
(y) non-disparagement and post-employment cooperation obligations; (ii) the
General Release Agreement must become effective and irrevocable within 60 days
after the Termination Date; (iii) Executive must resign (upon written request by
Company) from all positions with or representing the Company or any Affiliate,
including but not limited to membership on boards of directors; and (iv)
Executive must comply with all provisions of Sections 9, 10 and 12 below.

 

If Executive fails to execute such General Release Agreement in a form
acceptable to the Company before the expiration of the earlier of the time frame
specified by the Company in such form of General Release Agreement or the end of
the sixty (60) day period immediately following the Termination Date, or if
Executive after timely executing the General Release Agreement timely revokes it
(if a revocation right and period is provided thereunder), Executive shall not
be entitled to the Severance Pay. If Executive breaches any of the provisions
contained in Section(s) 9, 10 and/or 12, all payments of the Severance Pay shall
immediately cease.

 

(e) Offsets to Severance Pay. Severance Pay for any week will be reduced by (i)
any disability benefits to which Executive is entitled for that week under any
disability insurance policy or program (including, but not limited to, workers’
disability compensation); (ii) any payment due to Executive under or by virtue
of the Federal Worker Adjustment and Retraining Notification Act or any
comparable state statute or local ordinance; (iii) any unemployment insurance
compensation collected by Executive following the Termination Date through the
end of the period during which Severance Pay is payable under this Agreement;
and (iv) any amounts that Executive owes to the Company.

 

8. Withholding and Deductions. All pay and benefits will be subject to
withholding and deductions required by law or court order. The Company may
offset any amounts Executive owes it against any amounts it owes Executive
hereunder to the extent permitted by federal, state, and local law.

 



7

 

 

9. Confidentiality; Return of Property.

 

(a) Confidential Information. Executive acknowledges that the continued success
of the Company and its Affiliates depends upon the use and protection of a large
body of confidential and proprietary information. All of such confidential and
proprietary information now existing or to be developed in the future shall be
referred to herein as “Confidential Information.” Confidential Information will
be interpreted as broadly as possible to include all information of any sort
(whether merely remembered or embodied in a tangible or intangible form) that is
(i) related to the Company’s or its Affiliates’ current or potential business
and (ii) is not generally or publicly known. Confidential Information includes,
without limitation, the information, observations and data obtained by Executive
during the course of Executive’s performance under this Agreement concerning the
business and affairs of the Company and its Affiliates and/or during any prior
employment with the Company and/or any of its predecessors, information
concerning acquisition opportunities in or reasonably related to the Company’s
or its Affiliates’ business or industry of which Executive becomes aware through
Executive’s employment with the Company, the persons or entities that are
current, former or prospective suppliers or customers of any one or more of them
during Executive’s course of performance under this Agreement, product research
and development, product formulations, and product formulation techniques and
processes, as well as development, transition and transformation plans,
methodologies and methods of doing business, all trade secrets, intellectual
property, strategic, marketing and expansion plans, including plans regarding
planned and potential sales, financial and business plans, employee lists and
telephone numbers, locations of sales representatives, new and existing programs
and services, prices and terms, customer service, support and equipment.
Therefore, Executive agrees that Executive shall only use such Confidential
Information as may be required on behalf of the Company or its Affiliates in
connection with Executive’s performance under this Agreement and solely in the
best interests of the Company and/or its Affiliates; and that Executive shall
not disclose to or for the benefit of any unauthorized person or for Executive’s
use for Executive’s own account any of such Confidential Information without the
prior written consent of the Company’s Chief Executive Officer, unless and to
the extent that any Confidential Information (i) becomes generally known to and
available for use by the public other than as a result of Executive’s acts or
omissions, or (ii) is required to be disclosed pursuant to any applicable law or
court order.

 

(b) Third Party Information. Executive understands that the Company and its
Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During the Executive’s employment with
the Company and thereafter, and without in any way limiting the provisions of
Section 9(a) above, Executive will only use Third Party Information in
connection with Executive’s performance under this Agreement, will hold Third
Party Information in the strictest confidence, and will not disclose Third Party
Information to anyone other than personnel of the Company and its Affiliates who
need to know such information in connection with their work for the Company or
as otherwise directed by the Company’s Chief Executive Officer.

 

(c) Mandatory Disclosure. In the event Executive is requested or compelled by
court order, decree, subpoena or other process or requirement of law to disclose
Confidential Information or Third Party Information, Executive shall to the
extent permissible and practicable under the circumstances provide reasonably
prompt written notice (unless such notice is prohibited by law) to the Company
of any such requirement so that the Company (or its applicable Affiliates) may,
at its option and expense, seek a protective order or other appropriate remedy.
Executive agrees to cooperate with the Company and its Affiliates in any such
proceeding, at the expense of the Company, provided that the foregoing shall not
be construed to require Executive to undertake litigation or other legal
proceedings on its own behalf. In the event that such protective order or other
remedy is not obtained, Executive agrees to furnish only that portion of the
confidential information which Executive is advised by Executive’s own counsel
should be disclosed and, at the Company’s expense, to use reasonable efforts to
obtain assurance that confidential treatment will be accorded the information.

 



8

 

 

(d) Return of Information and Property. Upon termination of Executive’s
employment, or at any other time as the Company may request in writing,
Executive agrees to deliver to the Company any and all property of the Company
or any Affiliate and any and all documents, materials, data and information (in
whatever form, whether hardcopy, electronic or otherwise, and in whatever
medium) relating to the business of the Company or any Affiliate, including
without limitation all such items that constitute or contain Confidential
Information, documents, computer files, keys, corporate credit cards and company
provided computers, automobiles or other equipment. All such property will be
returned promptly and in good condition except for normal wear.

 

10. Ideas, Concepts, Inventions and Other Intellectual Property. All business
ideas and concepts and all inventions, improvements, developments and other
intellectual property made or conceived by Executive, either solely or in
collaboration with others, during Executive’s employment, whether or not during
working hours, and relating to the business or any aspect of the business of the
Company or any Affiliate or to any business or product the Company or any
Affiliate is actively planning to enter or develop, shall become and remain the
exclusive property of the Company (or applicable Affiliates), and the Company’s
and/or its Affiliates’ successors and assigns. Executive shall disclose promptly
in writing to the Company all such inventions, improvements, developments and
other intellectual property, and will cooperate in confirming, protecting, and
obtaining legal protection of the Company’s and its Affiliates’ ownership
rights. Executive’s commitments in this Section 10 will continue in effect after
termination of Executive’s employment as to ideas, concepts, inventions,
improvements and developments, and other intellectual property made or conceived
in whole or in part before the Termination Date. Executive represents and
warrants that except as may be described on Schedule II to this Agreement signed
separately by Executive and the Company’s CEO or Chief Legal Officer, there are
no ideas, concept, inventions, improvements, developments, or other intellectual
property that Executive invented or conceived before becoming employed by the
Company or at any time prior to the Effective Date to which Executive, or any
assignee of Executive, now claims title and that are to be excluded from this
Agreement.

 

11. Non-Contravention. Executive represents and warrants that (a) Executive is
not party to or bound by any employment, non-competition, non-solicitation,
confidentiality or other agreement that purports to prohibit or restrict
Executive from engaging in employment with the Company pursuant hereto, or using
expertise that Executive possesses (other than information constituting a trade
secret or other proprietary or confidential information of another person or
entity protected under applicable law) for the benefit of the Company or its
Affiliates; and (b) that the execution, delivery, and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound. Without
limiting the foregoing, Executive will not use in the course of Executive’s
employment, or disclose to the Company or any of its Affiliates or its or their
respective personnel, any information belonging to any other person or entity
that constitutes a trade secret of such person or entity under applicable law or
other non-public information (including such information belonging to or
obtained from a prior employer or other party) which is otherwise lawfully
protected from disclosure under applicable law or agreement.

 



9

 

 

12. Non-Competition, Non-Solicitation, Conflicts. For purposes of this Section
12, references to the “Company” shall include, individually and collectively,
the Company and its Affiliates and its/their respective successors and assigns.
Executive agrees as follows:

 

(a) Non-Competition. Executive will not, during Executive’s employment with the
Company and for a period of twelve (12) months immediately thereafter, (i)
directly or indirectly compete with the Company, or (ii) be employed by, perform
services for, advise or assist, own any interest in or loan or otherwise provide
funds to any other business or entity that is engaged (or seeking Executive’s
services with a view to becoming engaged) in any Competitive Business.
“Competitive Business” means a business that is engaged, directly or indirectly,
in the business of developing, manufacturing, marketing (including catalogue,
mail order, internet/on-line, or other direct-to-consumer marketing), selling
and/or distributing (including wholesale distributing) herbal teas or dietary
supplements, including without limitation, vitamins, minerals, liquid proteins,
protein powders, amino acids, herbal blends, phytonutrients, enzymes,
probiotics, diet and weight loss supplements, ready-to-drink liquid supplements,
meal replacements and/or bars, and/or any other business or products engaged in
by the Company or any Affiliate or being actively developed by management of the
Company or such Affiliate. (Each of the products referenced in the preceding
sentence is referred to herein as a “Competitive Product”). The foregoing
restrictions in this Section 12(a) shall be limited to the United States, Canada
and any other foreign countries in which the Company or any Affiliate, directly
or indirectly (including, without limitation, indirectly through sales
representatives, distributors, partners, joint ventures, licensees, or the
internet/on-line) sells, offers, markets, develops, produces, manufactures,
promotes, provides, distributes, or solicits business for its products at any
time during the Executive’s employment with the Company.

 

(b) Non-Solicitation. Executive will not during Executive’s employment with the
Company (and/or any Affiliate) and for a period of twelve (12) months
thereafter, directly or indirectly, (i) solicit, encourage or induce, or attempt
to solicit, encourage or induce, any employee of the Company to leave the employ
of the Company, or in any way interfere with the relationship between the
Company and any employee thereof, (ii) hire any person who was an employee of
the Company at any time during Executive’s employment with the Company, or (iii)
(A) solicit, encourage or induce, or attempt to solicit, encourage or induce,
any customer, supplier, licensee, licensor, franchisee or other business
relation of the Company to cease doing business with the Company, (B) solicit,
or attempt to solicit, the business or patronage of any such customer, supplier,
licensee, franchisee or other business relation of the Company in connection
with any Competitive Product, or (C) in any way interfere with the relationship
between any such customer, supplier, licensee, licensor, franchisee or other
business relation and the Company (including, without limitation, making any
negative or disparaging statements or communications regarding he Company). For
purposes of this paragraph 12(b), the term “employee” shall include consultants
and independent contractors of the Company.

 



10

 

 

(c) Exceptions; Waiver Request.

 

(i) Nothing in this Section 12 prohibits Executive from being a passive owner of
not more than 2% of any class of securities of a publicly traded entity (or any
amount of any class of securities of the Company), provided that Executive does
not engage in any other activity prohibited by this Section 12 or Section 9.

 

(ii) Executive may submit a written request to the Company for a waiver of some
or all of the restrictions provided by this Section 12. The Company agrees to
consider such a request, but may grant or deny the request in its absolute
discretion. In the event that the Company grants any such waiver, Executive
agrees that the Company shall be released from any obligation to make further
payments of Severance Pay upon Executive’s acceptance of employment with a
Competitive Business, but that the release of such obligation shall not
otherwise modify the terms of any Separation Agreement and Release signed by
Executive in connection with the receipt of such Severance Pay (including,
without limitation, the general release of claims by Executive thereunder) and
that any such Separation Agreement and Release shall remain in full force and
effect.

 

(d) Conflicts of Interest. During Executive’s employment, Executive will not
acquire any financial interest in, accept gifts or favors from, or establish any
relationship other than on behalf of the Company with, any customer, supplier,
distributor, or other person who does or seeks to do business with the Company,
unless Executive has disclosed the financial interest, gift, favor, or
relationship to the Company’s Chief Legal Officer in writing and has received
written approval for that activity or transaction; provided, however, that this
restriction does not apply to casual and normal social/business relationships
that do not involve exchange of money, gifts or favors other than normal
business expenditures such as lunches or event attendance without significant
cost. If any member of Executive’s family engages or proposes to engage in any
relationship or activity that would be covered by the preceding sentence if
engaged in by Executive, Executive will immediately disclose that proposed or
actual relationship or activity as provided above.

 

(e) Reasonableness of Restrictions; Enforcement and Remedies. Executive
understands that the obligations, covenants and restrictions contained in
Sections 9, 10 and 12 of this Agreement are intended to protect the Company’s
interests in its Confidential Information, customer and business relationships,
goodwill, and employee training and relationships, and agrees that such
obligations and restrictions (and the scope of precluded activities, geographic
scope and duration thereof) are necessary, reasonable and appropriate for this
purpose. Executive agrees that it would be difficult to measure any damages
caused to the Company which might result from any breach by Executive of
Executive’s promises set forth in Sections 9, 10 and/or 12, that the Company
would be irreparably harmed by such breach, and that, in any event, money
damages would be an inadequate remedy for any such breach. Executive further
acknowledges and agrees that (i) without the restrictions set forth in Section
9, 10 and 12, Executive would be in a position to compete unfairly with the
Company, and (ii) Executive’s education and experience are such that the
restrictions set forth in Section 9, 10 and 12 will not interfere with
Executive’s ability to earn a livelihood. Accordingly, Executive agrees and
consents that the Company (or, for avoidance of doubt, its successors and
assigns) shall be entitled to temporary, preliminary and permanent injunctive
relief, specific performance, and/or other appropriate equitable relief (in
addition to all other remedies it may have for damages or otherwise, in law or
in equity) to restrain any such breach or threatened breach without showing or
proving any actual damage to the Company (or, if applicable, successors or
assigns) and without posting a bond or other security; and the Company (or, if
applicable, its successors and assigns) shall be entitled to an award of its
attorneys’ fees and costs incurred in enforcing any of the Executive’s
obligations and restrictions under Section 9, 10 and/or 12 of this Agreement.

 



11

 

 

13. Corporate Opportunity. During Executive’s employment with the Company,
Executive shall submit to the Company’s CEO all bona fide business, commercial
and investment opportunities or offers presented to Executive or of which
Executive becomes aware which relate to the business of the Company and/or its
Affiliates at any time during such period employment (“Corporate
Opportunities”). Unless approved by the CEO, Executive shall not accept or
pursue, directly or indirectly, any Corporate Opportunities on or for
Executive’s own behalf or benefit.

 

14. Compliance with Section 409A.

 

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Company
determines that the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
otherwise subject to the 20 percent additional tax imposed pursuant to Section
409A(a) of the Code as a result of the application of Section 409A(a)(2)(B)(i)
of the Code, such payment shall not be payable and such benefit shall not be
provided until the date that is the earlier of (A) six months and one day after
the Executive’s separation from service, or (B) the Executive’s death. If any
such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.

 

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

 



12

 

 

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

15. Additional Limitation – 280G Matters.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code and the
applicable regulations thereunder (the “Aggregate Payments”), would be subject
to the excise tax imposed by Section 4999 of the Code, then the Aggregate
Payments shall be reduced (but not below zero) so that the sum of all of the
Aggregate Payments shall be $1.00 less than the amount at which Executive
becomes subject to the excise tax imposed by Section 4999 of the Code; provided
that such reduction shall only occur if it would result in Executive receiving a
higher After Tax Amount (as defined below) than Executive would receive if the
Aggregate Payments were not subject to such reduction.  In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code:  (1) cash payments not subject to Code Section
409A; (2) cash payments subject to Code Section 409A; (3) equity-based payments
and acceleration; and (4) non-cash forms of benefits; provided that in the case
of all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

 



13

 

 

(b) For purposes of this Section 15, the “After Tax Amount” means the amount of
the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on Executive as a result of Executive’s receipt of the
Aggregate Payments.  For purposes of determining the After Tax Amount, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation applicable to individuals for the calendar year in which
the determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

 

(c) The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 15(a) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within 15 business days of the Termination Date, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive.  Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.

 

16. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein; and each portion and provision declared to be invalid,
illegal or unenforceable (in whole or in part) by a court or arbitrator of
competent jurisdiction shall be construed, interpreted and enforced by such
court or arbitrator to be modified and apply to the fullest extent permitted by
law.

 

17. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

18. Survival. Executive’s obligations under Sections 7 through 10 and 12 through
25 shall survive and continue in full force in accordance with their terms
notwithstanding the expiration or termination of the Executive’s employment with
the Company (for whatever reason and whether by the Company or Executive).

 

19. Counterparts, Electronic Signatures. This Agreement may be executed in
separate counterparts, each of which is deemed an original and all of which
taken together constitute one and the same agreement. This Agreement may be
signed by facsimile signatures or other electronic delivery of an image file
reflecting the execution of the Agreement, and if so signed or delivered such
electronic signatures shall be deemed to have the same legal effect as delivery
of an original signature and may be relied on by each party as if the document
were a manually signed original and will be binding on each party for all
purposes.

 



14

 

 

20. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s duties or obligations hereunder without the prior
consent of the Company. This Agreement may be assigned by the Company to any of
its Affiliates or to any entity that acquires more than fifty-percent (50%) of
the voting interests in the Company or all or substantially all of the assets of
the Company. Upon and after such succession or assignment by the Company,
reference in this Agreement to the Company shall be deemed to mean or include
(as applicable) such successor or assign.

 

21. Complete Agreement; Replacement of Prior Employment Agreement. This
Agreement, including any Schedules hereto, embodies the complete agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, whether written or oral, with respect to such subject
matter, including specifically but not limited to any prior employment
agreements between Executive and the Company’s Affiliates and/or predecessors,
including Twinlab Corporation. Without limiting the foregoing, Executive
acknowledges and agrees that, as of the Effective Date, any such prior
employment agreements is/are superseded and replaced by this Agreement and
without any liability or obligation owing to Executive (by the Company, any of
its Affiliates and/or any of its or their predecessors) under any such prior
employment agreement(s).

 

22. Amendments and Waivers. This Agreement cannot be amended, and the
obligations under this Agreement cannot be waived, unless the amendment or
waiver is agreed to in writing by Executive and the Company’s CEO, and no course
of conduct or failure or delay to enforce or exercise any rights under this
Agreement (including, but not limited to, the Company’s right to terminate
Executive for Cause) shall affect the validity, binding effect or enforceability
of this Agreement or be deemed to be a waiver or implied waiver of any provision
of this Agreement.

 

23. Arbitration. Any dispute or controversy between the parties hereto, whether
during the employment term or thereafter, including without limitation, any and
all matters relating to this Agreement, Executive’s employment with the Company
and/or the cessation thereof, and all matters arising under any federal, state,
or local statute, rule or regulation, or principle of contract law or common
law, including but not limited to any medical leave statutes, wage payment
statutes, employment discrimination statutes, employee benefit statutes, and any
other equivalent federal, state, or local statute, will be settled by
arbitration administered by the American Arbitration Association (“AAA”) in New
York, New York or, in the event the Company’s primary offices have relocated to
Florida then in the city and state of such relocation. The arbitration will be
conducted pursuant to the arbitration rules in the AAA’s Employment Arbitration
Rules and Mediation Procedures (or their equivalent), which arbitration will be
confidential, final, and binding to the fullest extent permitted by law. There
shall be one (1) arbitrator, selected jointly by the parties hereto, or if the
parties cannot so agree on a single arbitrator, selected in accordance with
AAA’s procedures. Each party hereto will be responsible for paying its
attorney’s fees and costs incurred under this Section 23, except as may
otherwise be provided by the arbitrator in order to comply with applicable
substantive law or to the extent otherwise provided in this Agreement. Further,
the parties hereto will equally share any costs levied by the AAA, including the
cost of the arbitrator and use of a hearing room, provided that Executive will
not be obliged to pay for any portion of such costs beyond the maximum amount
permitted in order that this arbitration provision be legally enforceable. The
foregoing provisions of this Section 23 shall not be deemed (a) to preclude
either party hereto from pursuing a court action for the purposes of obtaining a
temporary restraining order or preliminary injunctive relief to protect or
enforce its rights hereunder or in circumstances in which such relief is
appropriate, (b) to prohibit any court of competent jurisdiction from making
preliminary findings of fact in connection with granting or denying preliminary
injunctive relief pending a final determination of factual issues by the
arbitrator, or (c) to preclude either party from seeking permanent injunctive or
other equitable relief after and in accordance with the decision and findings of
the arbitrator.

 



15

 

 

24. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
conflict of laws principles.

 

25. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand; (b) on the first business day following date
sent if sent by a nationally recognized overnight courier (receipt requested);
(c) on the date sent (if such date is a business day at the recipient’s address,
otherwise on the next business day at the recipient’s address) by facsimile or
e-mail of a PDF document (with confirmation of receipt by recipient); in each
case a party’s refusal or willful avoidance of delivery shall be deemed to
constitute delivery. Such communications must be sent to the respective parties
at the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 25):

 

If to the Company: Twinlab Consolidated Holdings, Inc.   632 Broadway, Suite 201
  New York, New York 10012   Facsimile: (212) 505-5413   E-mail:
rneuwirth@twinlab.com   Attention: Chief Legal Officer         If to Executive:
Kathleen C. Pastor   35 Stony Brook Road   Montville, NJ 07045   E-mail:
kpastor@twinlab.com

 

[Remainder of page intentionally left blank. Signature page(s) immediately
follow.]


 

 



16

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
30th day of January, 2015, intending to be legally bound thereby.

 

 



TWINLAB CONSOLIDATED   EXECUTIVE HOLDINGS, INC.                      /s/ Thomas
A. Tolworthy    /s/ Kathleen C. Pastor By: Thomas A. Tolworthy   Kathleen C.
Pastor Its:  Chief Executive Officer    

 

17

 

 

SCHEDULE I

 

WORK ALLOWED TO PERFORMED OUTSIDE OF COMPANY EMPLOYMENT

  

18

 

 

SCHEDULE II

 

EXECUTIVE’S PRE-EMPLOYMENT INTELLECTUAL PROPERTY

  

To: Twinlab Consolidated Holdings, Inc.

 



From:             Date:    



 

SUBJECT: Prior Inventions

 

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

¨No inventions or improvements

 

¨See below:

 





  

 



  

 



  



 

¨Additional sheets attached

 

The following is a list of all patents and patent applications in which I have
been named as an inventor:

 

¨None

 

¨See below:

 





  

 



  

 



  



 



19



 